Name: Council Regulation (EEC) No 3654/90 of 11 December 1990 laying down general rules for the system of accession compensatory amounts applicable to cereals and rice during the second stage of the accession of Portugal
 Type: Regulation
 Subject Matter: European construction;  plant product;  Europe;  agricultural policy
 Date Published: nan

 27. 12 . 90 Official Journal of the European Communities No L 362 / 31 COUNCIL REGULATION (EEC) No 3654 /90 of 11 December 1990 laying down general rules for the system of accession compensatory amounts applicable to cereals and rice during the second stage of the accession of Portugal THE COUNCIL OF THE EUROPEAN COMMUNITIES , accordance with Article 322 (2) of the Act of Accession as rectified (6 ); whereas the coefficients should be determined in accordance with the procedure laid down in Article 26 of Regulation (EEC) No 2727/ 75 ; Whereas a certain amount of deflection of trade and distortion of competition may, in particular , occur in the final period of price alignment and when common prices are applied throughout the Community ; whereas it is therefore justified that measures intended to prevent such deflection and distortion should apply for such time as is necessary, HAS ADOPTED THIS REGULATION : Article 1 For the purposes of this Regulation : \ Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Spain and Portugal, and in particular Article 234 (2 ) thereof, Having regard to the proposal from the Commission , Whereas Council Regulation (EEC) No 3653 / 90 laying down transitional provisions for the common organization of the market in cereals and rice in Portugal ( 1 ) provides for the price of common wheat and of rice in Portugal to be different from the common price ; whereas , pursuant to Article 240 of the Act of Acession , these price differences are to be offset by a system of accession compensatory amounts ; Whereas accession compensatory amounts are intended to prevent disturbances to trade resulting from price differences ; whereas the application of compensatory amounts is therefore not required where such disturbances are unlikely to occur ; Whereas , in the cereals and rice sector , the prices to be taken into consideration are the intervention prices ; i whereas, however, following the amendments to the intervention arrangements provided for in Council Regulation (EEC) No 2727 /75 of 29 October 1975 on the common organization of the market in cereals ( 2 ), as last amended by Regulation (EEC) No 1340 / 90 (3 ), and in Council Regulation (EEC) No 1418 /76 of 21 June 1976 on the common organization of the market in rice (4 ), as last amended by Regulation (EEC) No 1806 / 89 (5 ), buying-in is to be carried out at a level lower than the intervention price ; whereas that level , which henceforth constitutes the actual guarantee to the producer, must accordingly serve as the basis for calculating the accession compensatory amounts ; Whereas , in the case of products processed from cereals , the accession compensatory amounts must be calculated in  'accession compensatory amounts means compensatory amounts applicable to trade between :  Portugal and the other Member States ,  Portugal and third countries . Article 2 1 . For each marketing year the accession compensatory amount shall be:  for common wheat , equal to the difference between the buying-in price applicable in Portugal and the buying-in price applicable in the other Member States ,  for paddy rice , equal to the difference between the buying-in price applicable in Portugal and the buying-in price applicable in the other Member States ; this difference may be corrected in order to ensure comparability of the products taken into consideration ,  for husked rice, that applicable to paddy rice converted by means of the conversion rate referred to in Article 1 of Commission Regulation No 467 / 67 /EEC (7), (*) See page 28 of this Official Journal . (2) OJ No L 281 , 1 . 11 . 1975 , p. 1 . ( 3 ) OJ No L 134 , 28 . 5 . 1990 , p. 1 . (4) OJ No L 166 , 25 . 6 . 1976 , p. 1 . ( 5 ) OJ No L 177 , 24 . 6 . 1989 , p. 1 . (6 ) OJ No L 116 , 4 . 5 . 1988 , p. 27 . (7 ) OJ No L 204 , 24 . 8 . 1967 , p. 1 . No L 362/ 32 Official Journal of the European Communities 27. 12 . 90 Article 4 1 . The accession compensatory amount applicable shall be that in force on the date of acceptance of the import or export declaration. 2 . However , where necessary , a decision may be taken in accordance with the procedure laid down in Article 5 to introduce a system for the advance fixing of the accession compensatory amount .  for wholly milled rice, that applicable to husked rice converted by means of the conversion rate referred to in Article 1 of Regulation No 467/67 /EEC,  for semi-milled rice, that applicable to wholly milled rice converted by means of the conversion rate referred to in Article 1 of Regulation No 467/ 67/EEC,  for broken rice , equal to the difference between the price of broken rice recorded on the Portuguese market and the threshold price fixed for this product in the Community. 2 . For the products referred to in Article 1 (c) and (d) of Regulation (EEC) No 2727/75 , the accession compensatory amounts shall be derived from those applicable to the cereals to which they relate , with the help of coefficients to be determined on the basis of the impact on the price of the product concerned, of the application of the compensatory amount to the price of the corresponding basic product. Article 5 1 . The following shall be determined in accordance with the procedure laid down in Article 26 of Regulation (EEC) No 2727 /75 or, as appropriate , Article 27 of Regulation (EEC) No 1418 / 76 : ( a ) detailed rules for the granting and levying of accession compensatory amounts , particularly with a view to preventing deflection of trade and distortion of competition; (b) the coefficients provided for in Article 2 (2 ) and (3 ); (c) detailed rules for the application of this Regulation and in particular the fixing of accession compensatory amounts . 2 . Measures to prevent deflections of trade and distortion of competition may be applied, for the period deemed necessary , after the abolition of the accession compensatory amounts . 3 . For the products referred to in Article 1 (c) of Regulation (EEC) No 1418 / 76 , the accession compensatory amounts shall be derived from those applicable to broken rice with the help of coefficients to be determined on the basis of the impact on the price of the product concerned of the application of the compensatory amount to the price of broken rice. Article 3 In trade between Portugal and the other Member States , the accession compensatory amounts shall be charged or granted by Portugal . Article 6 This Regulation shall enter into force on 1 January 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 December 1990. For the Council The President V. SACCOMANDI